EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

1.	Claims 1, 3, 5-10, 12, 14-17 and 19-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance: 

3.	Applicant’s remarks/amendments filed 11/04/2021, see page 7-8, with respect to the rejection of claim 18 under 35 U.S.C. §102(a)(1) as allegedly being anticipated by Yamada (US 2009/0212804 A1) have been fully considered as follows:

Applicant argues, on page 7, regarding independent claim 18 that, “Claim 18 has been rejected under 35 U.S.C. §102(a) (1) as allegedly being anticipated by U.S. Patent Publication No. 2009/0212804 (“Yamada”).
Applicant respectfully submits that claim 18 has been cancelled without prejudice or disclaimer thereby rendering the rejection directed to the claim moot.
Applicant believes that the application as amended containing only allowable claims is in condition for allowance and such action is respectfully requested”.

Applicant’s argument filed 11/04/2021 regarding the rejection of claim 18 is persuasive therefore claim 18 has been cancelled and claims 1, 3, 5-10, 12, 14-17 and 19-20 were indicated as allowable in the Final Office Action mailed on 10/05/2021. Therefore claims 1, 3, 5-10, 12, 14-17 and 19-20 are allowed and claim 18 is cancelled. The reason for allowance for claims 1, 3, 5-10, 12, 14-17 and 19-20 is copied here from the Final Office Action mailed on 10/05/2021.

Examiner’s statement of reasons for allowance: (Copied from Final office Action mailed on 10/05/2021):

Applicant argues on page 9-10, regarding amended independent claim 1 in the response filed on 6/21/2021, that “However, Yamada fails to disclose, for example, that the needle mark transfer member is heated to a temperature at which the polyimide resin is deformable and contacts the probe to transfer the needle mark and then cooled to a temperature at which the needle mark remains, as required by claim 1 as amended. Applicant believes that transferring and maintaining the needle mark in a glass state (e.g., T < TG) as in Yamada is substantially different from, for example, transferring the needle mark at a temperature at which the polyimide resin is deformable, followed by cooling to maintain the needle mark, as required by claim 1 as amended.
Furthermore, Applicant believes that Mori which merely discloses, for example, a fan (e.g., the alleged cooler) cannot cure the deficiencies of Yamada. Accordingly, Applicant respectfully submits that Yamada and Mori, even combined, cannot achieve the advantageous effects of amended claim 1 as discussed above including, for example, deforming the polyimide resin and then maintaining the needle marks more efficiently by a simple adjustment of the temperature (Remarks-Page 9)………
Accordingly, claim 1 as amended is believed neither anticipated by nor rendered obvious in view of the references cited by the Examiner (i.e., Yamada and Mori) for at least the reasons discussed above.
Reconsideration and withdrawal of the rejection of claims 1 and 10 under 35 U.S.C. §102 is respectfully requested (Remarks-Page 10).”

Applicant’s argument filed 6/21/2021 regarding the rejection of independent claims 1 and 10 under 35 U.S.C. § 102 as allegedly being anticipated by Yamada and argument regarding dependent claims 3, 5-9, 12, 14-17 and 19-20 under 35 U.S.C. 103 over Yamada’804 A1 in view of Mori et al. (US 5404111 A) are persuasive because of the amendment filed on 6/21/2021. Therefore, the rejection of claims 1, 3, 5-10, 12, 14-17 and 19-20 has been withdrawn.

Claims 1, 3, 5-10, 12, 14-17 and 19-20 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the needle mark transfer member includes a polyimide resin having a thermo- plasticity, and
the transfer table includes: 
a heater configured to heat the needle mark transfer member to a temperature at which the polyimide resin is deformable accompanied by the contact with the probe; and 
a cooler configured to cool the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member after the contact with the probe 

Yamada (US 20090212804 A1) and Mori et al. (US 5404111 A) are regarded as the closest prior art to the invention of claim 1. Yamada discloses. “A probe apparatus having the needle trace transfer member when inspecting electrical characteristics of a target object by contacting the probes with the object (Paragraph [0001] Line 5-8). In FIG. 1, the probe apparatus 10 includes a movable wafer chuck 11 for mounting thereon a target object (semiconductor wafer) W, a probe card 12 arranged above the wafer chuck 11, an alignment mechanism 13 for aligning a plurality of probes 12A of the probe card 12 with the semiconductor wafer W mounted on the wafer chuck 1. Under the control of the control unit 14, the alignment mechanism 13 is driven to align the semiconductor wafer W mounted on the wafer chuck 11 and the probes 12A of the probe card 12. Subsequently, the electrical characteristics inspection of the semiconductor wafer W are conducted by bringing the probes 12A into electrical contact with electrode pads of the semiconductor wafer W corresponding to the probes 12A (Paragraph [0024] Line 3-18). The needle trace transfer member 17 is supported by a support body installed at the side of the wafer chuck 11 so as to be movable by the tip position detecting device 16, as illustrated in FIG. 1. The tip position detecting device 16 raises the needle trace transfer member 17 to a predetermined height during the alignment of the probes 12A, as described in FIG. 2A so that needle traces 17A are formed on the needle trace transfer member 17 (Paragraph [0026] Line 4-11). When the probes 12A become away from the needle trace transfer member 17, the needle traces 17A are formed on the needle trace transfer member 17 in correspondence to the arrangement of the  “wherein the needle mark transfer member includes a polyimide resin having a thermo- plasticity, and the transfer table includes: a heater configured to heat the needle mark transfer member to a temperature at which the polyimide resin is deformable accompanied by the contact with the probe; and a cooler configured to cool the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member after the contact with the probe” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 3, 5-9 and 19 are allowed by virtue of their dependence from claim 1. 

Regarding claim 10, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

providing a needle mark transfer member including a polyimide resin having a thermo- plasticity ………….;
heating the needle mark transfer member to a temperature at which the polyimide resin is deformable accompanied by a contact with the needle mark of the probe;
bringing the probe into contact with the needle mark transfer member thereby transferring the needle mark of the probe to the needle mark transfer member; and
cooling the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member.

The most pertinent prior art of record to Yamada (US 20090212804 A1) and Mori et al. (US 5404111 A), failed to specifically teach the invention as claimed. However, the invention of Yamada and Mori et al., even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “providing a needle mark transfer member including a polyimide resin having a thermo- plasticity ………….; heating the needle mark transfer member to a temperature at which the polyimide resin is deformable accompanied by a contact with the needle mark of the probe; bringing the probe into contact with the needle mark transfer member thereby transferring the needle mark of the probe to the needle mark transfer member; and cooling the needle mark transfer member to a temperature at which the needle mark is capable of remaining transferred to the needle mark transfer member” and also in combination with all other elements in claim 10 distinguish the present invention from the prior art. 


Claims 12, 14-17 and 20 are allowed by virtue of their dependence from claim 10. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NASIMA MONSUR/Primary Examiner, Art Unit 2866